Appeal from order, Supreme Court, Bronx County (Peter J. Benitez, J.), entered November 21, 2005, which dismissed the petition for a writ of habeas corpus, unanimously dismissed as moot, without costs.
Since petitioner has been reinstated to parole status, his appeal is moot (see People ex rel. McGann v Ross, 91 NY2d 865 [1997]). Defendant’s arguments against mootness are without merit. In any event, were we not dismissing the appeal, we would affirm. Concur—Mazzarelli, J.P, Saxe, Marlow, NardeUi and Gonzalez, JJ.